Case 2:21-cv-00244-HCN-JCB Document 2-2 Filed 04/21/21 PageID.8 Page 1 of 9




                            Exhibit A
Case 2:21-cv-00244-HCN-JCB Document 2-2 Filed 04/21/21 PageID.9 Page 2 of 9




Gabriel K. White (11797)
Geena Arata (17512)
WHITE & GARNER
370 East South Temple, Suite 200
Salt Lake City, Utah 84111
Phone: (801) 849-9300
gabriel.white@utahtriallawyers.com
geena.arata@utahtriallawyers.com
Attorneys for Plaintiff


                        IN THE THIRD JUDICIAL DISTRICT COURT
                    IN AND FOR SALT LAKE COUNTY, STATE OF UTAH


 LARRY HARDY,                                          COMPLAINT AND JURY DEMAND

                Plaintiff,                                           (Tier Three)

 v.                                                                    Case No.

 KINDER MORGAN ALTAMONT, LLC, EP                                         Judge
 ENERGY E&P COMPANY, L.P., EP
 ENERGY MANAGEMENT, LLC, and EP
 ENERGY RESALE COMPANY, LLC,

                Defendants.



       Plaintiff Larry Hardy, by and through her counsel, Gabriel White and Geena Arata of White

& Garner, submit his complaint, wherein he alleges against Defendants as follows:

                                        INTRODUCTION

       This is an action arising from a slip and fall at Defendants’ oil refinery caused by

Defendants’ failure to properly design, construct, maintain, and inspect the property and failure to

warn individuals of the hazardous step which resulted in injuries to the Plaintiff.

                               PARTIES AND JURISDICTION

       1.      Plaintiff Larry Hardy is an individual who resides in Salt Lake County, Utah. The

basis of this action involves a slip and fall accident that occurred in Duchesne County, Utah.

                                                 1
Case 2:21-cv-00244-HCN-JCB Document 2-2 Filed 04/21/21 PageID.10 Page 3 of 9




          2.    Upon information and belief, Defendant Kinder Morgan Altamont is a limited

liability company registered in Salt Lake County, Utah and caused the injuries to Plaintiff as

discussed herein.

          3.    Upon information and belief, Defendant EP Energy E&P Company is a limited

partnership incorporated in Salt Lake County, Utah and caused the injuries to Plaintiff as discussed

herein.

          4.    Upon information and belief, Defendant EP Energy Management is a limited

liability company registered in Salt Lake County, Utah and caused the injuries to Plaintiff as

discussed herein.

          5.    Upon information and belief, Defendant EP Resale Company is a limited liability

company registered in Salt Lake County, Utah and caused the injuries to Plaintiff as discussed

herein.

          6.    Venue is therefore proper in this court pursuant to Utah Code Ann. § 78B-3-307.

          7.    This court has jurisdiction pursuant to Utah Code Ann. § 78A-5-102.

                                   FACTUAL ALLEGATIONS

          8.    Plaintiff incorporates by reference all allegations of this complaint as though fully

restated herein.

          9.    On or about June 8, 2017, Plaintiff was working for Ferrell Gas at Altamont

Refinery in Altamont, Utah.

          10.   Plaintiff was stationed in a trailer to oversee meter operations with his coworker.

          11.   During that time in the trailer, Plaintiff heard a loud boom outside the trailer.

          12.   Plaintiff looked outside the trailer and saw liquid butane gas spraying around the

area of the trailer.



                                                  2
Case 2:21-cv-00244-HCN-JCB Document 2-2 Filed 04/21/21 PageID.11 Page 4 of 9




       13.      Upon information and belief, Plaintiff’s trailer was about 20 feet from the liquid

butane gas.

       14.      The trailer contained hose hookups that connect propane trucks to fill the trucks

with propane.

       15.      Due to the proximity of the liquid butane gas and the trailer with propane gas, there

was a high likelihood of an explosion.

       16.      Plaintiff ran out of the trailer to avoid the danger.

       17.      As Plaintiff ran out of the trailer, he slipped on the trailer step.

       18.      The step was about four inches wide.

       19.      The step was not wide enough to safely put Plaintiff’s entire foot on the step.

       20.      Plaintiff’s foot slipped off the step and he fell.

       21.      As Plaintiff fell, he tried to catch himself but there was no handrail.

       22.      Plaintiff fell onto concrete landing on his left side.

       23.      Plaintiff sustained injuries to his left side including his left shoulder, neck, and

back, and sprained his left ankle.

       24.      Plaintiff’s medical providers have diagnosed Plaintiff with herniated discs at T6-

T9.

       25.      Plaintiff has sharp back at T6-T9 that radiates into his ribs and chest. Plaintiff has

regular neck pain and constant pressure. Plaintiff suffers from upper back numbness.

       26.      To treat the injury, Plaintiff’s doctor prescribed nerve blocks and steroid injections

but his pain has not gone away.

       27.      Plaintiff’s life has been disrupted due to the accident caused by Defendants.




                                                    3
Case 2:21-cv-00244-HCN-JCB Document 2-2 Filed 04/21/21 PageID.12 Page 5 of 9




        28.     The consequences of the accident between Plaintiff and Defendants extend beyond

medical treatment.

        29.      Plaintiff has lost time and money trying to rectify the accident through medical

treatments including injections, nerve blocks, and doctor’s appointments.

        30.     Additionally, Plaintiff neglected or postponed housework and other chores due to

back pain and fatigue.

        31.     While the medical treatment and injuries to Plaintiff caused economic harm, it is

difficult to estimate the harm of Plaintiff’s stress, anxiety, and discomfort, both physically and

emotionally, from when the accident occurred to the present day.

        32.     The non-economic consequences carry real costs for Plaintiff’s physical, mental,

and emotional state in an amount to be established at trial but in no case less than $300,000.00.

        33.     Upon information and belief, the step was repaired the day after Plaintiff sustained

injuries from the step.

        34.     Defendants were on notice prior to Plaintiff’s fall that the step was a hazard, and

the trailer did not have a railing.

        35.     Upon information and belief, Defendants occupied, owned, managed, maintained,

and operated the property at the time of Plaintiff’s fall.

        36.     As a direct and proximate result of Defendants’ negligence as discussed herein,

Plaintiff was required to obtain medical care from various physicians and other medical providers

and incurred medical and incidental expenses he would not have otherwise incurred.

        37.     As a direct and proximate result of Defendants’ negligence as discussed herein,

Plaintiff suffered from difficulty and pain when sitting, working, driving, and standing for long

periods of time.



                                                   4
Case 2:21-cv-00244-HCN-JCB Document 2-2 Filed 04/21/21 PageID.13 Page 6 of 9




       38.     As a proximate result of the negligence of the Defendants, Plaintiff suffered from

a loss of enjoyment of life, pain and suffering, duties under duress.

                                          NEGLIGENCE

       39.     Plaintiff hereby incorporates all other allegations set forth in this Complaint.

       40.     Upon information and belief, the Defendants intentionally constructed the step.

       41.     Defendants had a duty to maintain a safe premise which included preventing liquid

butane from spraying out in the open.

       42.     Defendants had a duty to maintain a safe work premise which included preventing

liquid butane from spraying near propane.

       43.     Defendants breached the duty to maintain a safe work environment when Plaintiff

was near the liquid butane spray while he was in the trailer and failed to exercise the standard of

care necessary for keeping a safe work environment at an oil refinery.

       44.     Defendants’ breach of the standard of care was the direct and proximate cause of

the accident described herein, and directly resulted in serious physical injuries to the Plaintiff.

       45.     As a direct and proximate result of Defendants’ breach of the standard of care as

discussed herein caused Plaintiff to suffer from difficulty and pain doing everyday activities like

standing, housework, driving, and sitting for long periods of time.

       46.     Defendants had a duty to properly construct, maintain, inspect, and comply with

the applicable laws and regulations pertaining to walkways.

       47.     Defendants had a duty to construct and maintain a safe and level walkway free from

potential hazards and to exercise ordinary care in designing, building, managing, and maintaining

the property to avoid exposing persons to an unreasonable risk of harm.




                                                  5
Case 2:21-cv-00244-HCN-JCB Document 2-2 Filed 04/21/21 PageID.14 Page 7 of 9




        48.     Defendants breached their duty to comply with the applicable laws and regulations

about walkways, to construct and maintain a safe and level walkway free from potential hazards,

and to exercise ordinary care in designing, building, managing, and maintaining the property to

avoid exposing persons to an unreasonable risk of harm as follows:

                a. by building and maintaining the step at an unsafe height,

                b. by building and maintaining the step in a manner that did not comply with the

                    applicable laws and regulations about walkways or steps.

                c. by failing to display a sign to warn people and Plaintiff in particular about the

                    hazard,

                d. by failing to install a handrail to warn of the step and assist people and Plaintiff

                    in particular while using the step,

                e. by failing to install a platform to extend the area of the step, and

                f. by failing to properly illuminate the step.

        49.     Because there were no markings, paint, warning signs, handrail, illumination, or

other indicators to warn Plaintiff or others about the step, it was foreseeable that an individual

would trip on the step.

        50.     Because there was not a platform or other mechanism to extend the surface area of

the step, it was foreseeable that an individual would slip on the step.

        51.     The cost to install a device to extend the step, to install a handrail, to paint, or

otherwise marking the step would have been de minimis.

        52.     As a result of Plaintiff’s fall, Defendants installed a metal grate platform to create

a longer trailer step.

        53.     The existence of the small step created an unreasonable risk of harm.



                                                  6
Case 2:21-cv-00244-HCN-JCB Document 2-2 Filed 04/21/21 PageID.15 Page 8 of 9




        54.      The existence of the unmarked step created an unreasonable risk of harm.

        55.      It was also foreseeable that anyone tripping on the step would fall to the concrete

surface and suffer severe injuries such as the injuries sustained by Plaintiff.

        56.      Defendants breached each of the standards of care described herein.

        57.      Defendants’ breach of the standard of care as described herein were the direct and

proximate cause of the accident described herein, and directly resulted in serious physical injuries

to the Plaintiff.

        58.      As a direct and proximate result of Defendants’ breach of the standard of care as

discussed herein caused Plaintiff to suffer from difficulty and pain doing everyday activities like

standing, housework, driving, and sitting for long periods of time.

        59.      As a result of the injuries sustained in the accident, Plaintiff has, among other

things, difficulty doing daily tasks, pain, and a substantial loss of enjoyment of life.

        60.      Defendants’ breach of the standard of care as described herein caused Plaintiff to

suffer damages which include, but are not limited to, physical and emotional injuries, medical

expenses, loss of enjoyment of life, duties under duress, and loss of household services as well as

other general and special damages, in an amount to be proven at trial, but in no case less than

$300,000.00.

                                          JURY DEMAND

         Plaintiff does hereby demand a trial by jury for all claims which are entitled to be

 tried to a jury pursuant to Utah law.

                                      PRAYER FOR RELIEF

The Plaintiff requests judgment against Defendants as follows:

              1. Based on Plaintiff’s cause of action, Plaintiff is entitled to judgment for monetary


                                                   7
Case 2:21-cv-00244-HCN-JCB Document 2-2 Filed 04/21/21 PageID.16 Page 9 of 9




              damages against Defendants and in favor of Plaintiff for general and special

              damages for injuries he sustained as a result of the accident. Plaintiff is also entitled

              to damages for reimbursement of medical expenses, ongoing pain and suffering, a

              loss of household services, loss of enjoyment of life, and other damages still

              accruing with total damages in an amount to be established at trial but in no case

              less than $300,000.00.

          2. For other general, special, or consequential damages in an amount to be proven at

              trial;

          3. For pre-and post-judgment interest;

          4. For an award of attorney fees and costs;

          5. For all other relief, the court finds just and proper.



   Dated this 30th day of March, 2021.

                                                     WHITE & GARNER

                                                     /s/ Geena Arata
                                                     Geena Arata
                                                     Gabriel K. White
                                                     Attorneys for Plaintiff Larry Hardy




                                                 8
